PER CURIAM:
The District Court on February 23, 2015, entered an order dismissing appellants’ amended complaint for lack of personal jurisdiction. Doc. 47. On August 28, 2015, the court denied appellants’ motion for relief filed pursuant to Rules 59(a)(2) and (e) and Rules 60(b)(3) and (6) of the Federal Rules of Civil Procedure. Doc. 57. Appellants appeal both orders. Doc. 58.
We find no error in the District Court’s order dismissing that amended complaint for lack of personal jurisdiction or its order denying relief under Rules 59 and 60.
AFFIRMED.